Citation Nr: 1731200	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-40 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1968 to August 1977, including in combat in the Republic of Vietnam.  He also had additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective February 28, 2009.  The Veteran disagreed with this decision in December 2009.  He perfected a timely appeal in September 2010.

In February 2014 and in October 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its February 2014 remand, the Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The identified records subsequently were associated with the claims file and the requested examination occurred in April 2014.  In its October 2016 remand, the Board directed that the AOJ attempt to obtain the Veteran's VA audiometric testing results dated in March 2010 and schedule him for an updated examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The identified record was associated with the claims file and the requested examination occurred in December 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of IV in the right ear and II in the left ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Laws and Regulations

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Despite the Veteran's assertions to the contrary, the record evidence shows that his service-connected bilateral hearing loss is not manifested by compensable disability at any time during the appeal period.  VA already has conceded that the Veteran likely was exposed to significant in-service acoustic trauma as a result of his combat service in the Republic of Vietnam.  The Veteran's available service treatment records show that, on periodic physical examination in March 1975, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
15
5
5
10
20

On periodic physical examination in February 1976, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
20
LEFT
20
10
15
15
20

The post-service evidence also does not support assigning an initial compensable rating for the Veteran's service-connected bilateral hearing loss.  It shows instead that, although the Veteran has experienced bilateral hearing loss since his service separation, it is considered non-compensably disabling for VA adjudication purposes.  For example, on VA audiology examination in February 2009, the Veteran's complaints included bilateral hearing loss.  He reported an in-service history of noise exposure while in combat in Vietnam.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
65
LEFT
35
40
50
55
60

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA audiology examination in March 2010, the Veteran's complaints included a gradual decrease in hearing ability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
70
LEFT
35
40
55
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The VA audiologist concluded that the Veteran's bilateral hearing had been stable since his prior examination in February 2009.  She also concluded that the audiometric testing results were not valid for rating purposes.  She ordered hearing aids for the Veteran.

On VA audiology examination in April 2014, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
60
LEFT
40
40
55
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The diagnosis was bilateral sensorineural hearing loss.

On VA audiology examination in December 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
60
LEFT
25
25
45
45
50

The VA audiologist stated that she "could not test" the Veteran's speech recognition thresholds (Maryland CNC word list) in either of his ears.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran's February 2009 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of II and his left ear hearing loss is assigned a Roman numeral of I at this VA examination.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's March 2010 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of IV and his left ear hearing loss is assigned a Roman numeral of II at this VA examination.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's April 2014 audiometric testing results show that his hearing loss is assigned a Roman numeral of I in each ear.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Finally, the Veteran's December 2016 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of II and his left ear hearing loss is assigned a Roman numeral of I.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Board observes here that the March 2010 VA audiologist concluded that the audiometric testing results obtained at that evaluation were not valid for rating purposes so these results were not used in adjudicating the Veteran's higher initial rating claim for bilateral hearing loss.  The record evidence does not indicate that any of the other audiometric testing results obtained during the pendency of this appeal are not valid for VA adjudication purposes.  Nor is there any indication of an exceptional pattern of hearing impairment at any of the VA examinations conducted during the pendency of this appeal.  See 38 C.F.R. § 4.86.  The Board acknowledges that, at the time of the April 2014 VA examination , the Veteran indicated that he could not understand conversations without wearing his VA-prescribed bilateral hearing aids.  The Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing, to include difficulty hearing conversational speech, as these effects are what the VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for bilateral hearing loss.  In summary, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss have not been met.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


